Case 5:20-cv-02423-VAP-AFM Document 23 Filed 09/03/21 Page 1 of 1 Page ID #:1303



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    TONY ANTONIO FRANCO,                      Case No. 5:20-cv-02423-VAP (AFM)
  12
                           Petitioner,
                                                  ORDER ACCEPTING FINDINGS
  13          v.
                                                  AND RECOMMENDATIONS OF
  14    DAVID HOLBROOK, Warden,                   UNITED STATES MAGISTRATE
                                                  JUDGE
  15
                           Respondent.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  18   Habeas Corpus, records on file and the Report and Recommendation of United States
  19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
  20   has passed, and Objections have not been received. The Court accepts the findings
  21   and recommendations of the Magistrate Judge.
  22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
  23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
  24

  25   DATED: September 3, 2021
  26                                         ____________________________________
                                                    VIRGINIA A. PHILLIPS
  27                                           UNITED STATES DISTRICT JUDGE
  28
